Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Maier (Reg. No. 53255) on April 7, 2022.
The application has been amended as follows: 
7. (Amended) An apparatus for processing a stereo signal , the apparatus comprising processing circuitry configured to: 
process [[the]] an audio signal according to a pair of mouth to ear transfer functions to obtain a processed audio signal; 
filter the processed audio signal, using a pair of equalization filters, to obtain a filtered audio signal, wherein a parameter of the equalization filter depends on an acoustic impedance of a headphone; and 
output the filtered audio signal to the headphone.
13. (Amended) A  non-transitory computer-readable storage medium storing program code which, when executed by a computer, causes the computer to carry out a method comprising: 
processing an audio signal according to a pair of mouth to ear transfer functions to obtain a processed audio signal; 
filtering the processed audio signal, using a pair of equalization filters, to obtain a filtered audio signal, wherein a parameter of the equalization filter depends on an acoustic impedance of a headphone; and 
outputting the filtered audio signal to the headphone.  

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-13:
Ring (US 20160127829 A1) is the closest prior art to the applicant's invention, which teaches a Transfer Function of voice (mouth) to ear, equalization filter and outputting the filtered audio signal. However, the closet prior art of record alone or in combination fails to teach an apparatus for processing a stereo signal comprising processing circuitry configured to filter the processed audio signal using a pair of equalization filters to obtain a filtered audio signal, wherein a parameter of the equalization filter depends on an acoustic impedance of a headphone in combination with other elements as recited independent claim 7. Independent claims 1 and 13 are allowed for the similar reason as that of claim 7. Dependent claims 2-6 and 8-12 are allowed due to their dependency on claims 1 and 7 respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654